EXHIBIT 99.1 Thomson Reuters Reports Full-Year and Fourth-Quarter 2011 Results · Revenues grew 5% for full year and fourth quarter, before currency · Adjusted EBITDA and underlying operating profit margins expanded for full year and fourth quarter · Full-year adjusted EPS was $1.98 and $0.54 in fourth quarter · $3.0 billion non-cash goodwill impairment charge incurred · Board approved $0.04 annual dividend increase to $1.28 per share · 2012 Outlook provided NEW YORK, February 9, 2012– Thomson Reuters (TSX / NYSE: TRI), the world’s leading source of intelligent information for businesses and professionals, today reported results for the full year and fourth quarter ended December 31, 2011. Results include a $50 million charge primarily related to a reorganization of the former Markets division incurred in the fourth quarter. The company also announced it had taken a $3.0 billion non-cash goodwill impairment charge related to its financial services business. This charge is excluded from adjusted earnings, adjusted EBITDA and underlying operating profit. The company reported full-year revenues from ongoing businesses of $12.9 billion, an increase of 5% before currency from the prior year. Adjusted EBITDA increased 20% from the prior year with the corresponding margin up 280 basis points to 26.4%. Underlying operating profit increased 9% from the prior year with the corresponding margin up 50 basis points to 20.0%. The reorganization charge had a 40 basis point negative impact on both the full-year adjusted EBITDA and underlying operating profit margins. “Our results once again proved the resilience of our business,” said James C. Smith, chief executive officer of Thomson Reuters. “The units in the former Professional division continued to perform well and we made significant strides in kick-starting the growth engine in our former Markets division.” “We have simplified our organization; we have strengthened our management team; and we are making progress toward improving our execution capability,” Mr. Smith said. “We are focused in 2012 on a series of product launches and service improvements across all our key customer groups.” Thomson Reuters Reports Full-Year and Fourth-Quarter 2011 Results Page2 of 20 Consolidated Financial Highlights – Full-Year Results Twelve Months Ended December 31, (Millions of U.S. dollars, except EPS and margins) IFRS Financial Measures Change Revenues $ $ 6 % Operating (loss) profit $ ) $ nm 1 Diluted (loss) earnings per share (EPS) $ ) $ nm Cash flow from operations $ $ -3 % Non-IFRS Financial Measures2 Change Change Before Currency Revenues from ongoing businesses $ $ 7
